
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



AMERICAN AIRLINES, INC.

BYLAWS


        (As amended January 22, 2003)


ARTICLE I


Offices

        The registered office of the corporation in the State of Delaware is to
be located in the City of Wilmington, County of New Castle. The corporation may
have other offices within and without the State of Delaware.


ARTICLE II


Meetings of Stockholders

        Section 1.    Annual Meetings.    An annual meeting of stockholders to
elect directors and to take action upon such other matters as may properly come
before the meeting shall be held on the third Wednesday in May of each year, or
on such other day, and at such time and at such place, within or without the
State of Delaware, as the board of directors or the chairman of the board may
from time to time fix.

        Any stockholder wishing to bring a matter before an annual meeting must
notify the secretary of the corporation of such fact not less than sixty nor
more than ninety days before the date of the meeting. Such notice shall be in
writing and shall set forth the business proposed to be brought before the
meeting, shall identify the stockholder and shall disclose the stockholder's
interest in the proposed business.

        Section 2.    Special Meetings.    A special meeting of stockholders
shall be called by the secretary upon receipt of a request in writing of the
board of directors, the chairman of the board or the president. Any such meeting
shall be held at the principal business office of the corporation unless the
board shall name another place therefor, at the time specified by the body or
persons calling such meeting.

        Section 3.    Nominees For Election As Director.    Nominations for
election as director, other than those made by or at the direction of the board
of directors, must be made by timely notice to the secretary, setting forth as
to each nominee the information required to be included in a proxy statement
under the proxy rules of the Securities and Exchange Commission. If such
election is to occur at an annual meeting of stockholders, notice shall be
timely if it meets the requirements of such proxy rules for proposals of
security holders to be presented at an annual meeting. If such election is to
occur at a special meeting of stockholders, notice shall be timely if received
not less than ninety days prior to such meeting.

        Section 4.    Notice of Meetings.    Written notice of each meeting of
stockholders shall be given which shall state the place, date and hour of the
meeting, and, in the case of a special meeting, the purpose or purposes for
which the meeting is called. Unless otherwise provided by law, such notice shall
be mailed, postage prepaid, to each stockholder entitled to vote at such
meeting, at his address as it appears on the records of the corporation, not
less than ten nor more than sixty days before the date of the meeting. When a
meeting is adjourned to another time or place, notice need not be given of the
adjourned meeting if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless the adjournment is for more than thirty
days or a new record date is fixed for the adjourned meeting, in which case a
notice of the adjourned meeting shall be given to each stockholder of record
entitled to vote at the meeting.

        Section 5.    Chairman and Secretary at Meetings.    At any meeting of
stockholders the chairman of the board, or in his absence, the president, or if
neither such person is available, then a person designated by the board of
directors, shall preside at and act as chairman of the meeting. The secretary,
or in his absence a person designated by the chairman of the meeting, shall act
as secretary of the meeting.

--------------------------------------------------------------------------------


        Section 6.    Proxies.    Each stockholder entitled to vote at a meeting
of stockholders may authorize another person or persons to act for him by proxy,
but no such proxy shall be voted or acted upon after three years from its date,
unless the proxy provides for a longer period.

        Section 7.    Quorum.    At all meetings of the stockholders the holders
of one-third of the number of shares of the stock issued and outstanding and
entitled to vote thereat, present in person or represented by proxy, shall
constitute a quorum requisite for the election of directors and the transaction
of other business, except as otherwise provided by law or by the certificate of
incorporation or by any resolution of the board of directors creating any series
of Preferred Stock.

        If holders of the requisite number of shares to constitute a quorum
shall not be present in person or represented by proxy at any meeting of
stockholders, the stockholders entitled to vote thereat, present in person or
represented by proxy, shall have the power to adjourn the meeting from time to
time until a quorum shall be present or represented. At any such adjourned
meeting at which a quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified.

        Section 8.    Voting.    At any meeting of stockholders, except as
otherwise provided by law or by the certificate of incorporation or by any
resolution of the board of directors creating any series of Preferred Stock:

        (a)  Each holder of record of a share or shares of stock on the record
date for determining stockholders entitled to vote at such meeting shall be
entitled to one vote in person or by proxy for each share of stock so held.

        (b)  Directors shall be elected by a plurality of the votes cast by the
holders of Common Stock, present in person or by proxy.

        (c)  Each other question properly presented to any meeting of
stockholders shall be decided by a majority of the votes cast on the question
entitled to vote thereon.

        (d)  Elections of directors shall be by ballot but the vote upon any
other question shall be by ballot only if so ordered by the chairman of the
meeting or if so requested by stockholders, present in person or represented by
proxy, entitled to vote on the question and holding at least 10% of the shares
so entitled to vote.

        Section 9.    Action By Written Consent.    Any stockholder seeking to
act by written consent of stockholders shall notify the secretary in writing of
such intent and shall request the board of directors to fix a record date for
determining the stockholders entitled to vote by consent. The notice shall
specify the actions sought to be taken and, if the election of one or more
individuals as director is sought, shall include as to each nominee the
information required to be included in a proxy statement under the proxy rules
of the Securities and Exchange Commission. Such record date shall be the
fifteenth day following receipt of such request or such later date as may be
specified by the requesting stockholder.

        The date for determining whether an action has been consented to by the
required number of stockholders shall be the thirty-first day after written
consent forms were mailed to stockholders or, if no such material is required to
be mailed, the thirty-first day following the record date.

        Section 10.    List of Stockholders.    At least ten days before every
meeting of stockholders, a complete list of the stockholders entitled to vote at
the meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder
shall be prepared. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting, during ordinary business
hours for a period of at least ten days prior to the meeting, either at a place
within the city where the meeting is to be held, which place shall be specified
in the notice of the meeting, or, if not so specified, at the place where the
meeting is to be held. The list shall also be produced and kept at the time and
place of the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.

        Section ll.    Judges of Election.    Whenever a vote at a meeting of
stockholders shall be by ballot, or whenever written consent to action is
sought, the proxies and ballots or consents shall be received and taken charge
of, and all questions touching on the qualification of voters and the validity
of proxies and consents and the acceptance and rejection of votes shall be
decided by two judges of election. In the case of a meeting of stockholders,
such judges of election shall be appointed by the board of

2

--------------------------------------------------------------------------------


directors before or at the meeting, and if no such appointment shall have been
made, then by the stockholders at the meeting. In the case of a solicitation of
consents, such judges of election shall be appointed by the board of directors
on or before the record date for determining the stockholders entitled to vote
by consent, and if no such appointment shall have been made, then by the
chairman of the board or the president. If for any reason either of the judges
of election previously appointed shall fail to attend or refuse or be unable to
serve, a judge of election in place of any so failing to attend or refusing or
unable to serve, shall be appointed by the board of directors, the stockholders
at the meeting, the chairman of the board or the president.


ARTICLE III


Directors: Number, Election, Etc.

        Section 1.    Number.    The board of directors shall consist of such
number of members, not less than three, as the board of directors may from time
to time determine by resolution, plus such additional persons as the holders of
the Preferred Stock may be entitled from time to time, pursuant to the
provisions of any resolution of the board of directors creating any series of
Preferred Stock, to elect to the board of directors.

        Section 2.    Election, Term, Vacancies.    Directors shall be elected
each year at the annual meeting of stockholders, except as hereinafter provided,
and shall hold office until the next annual election and until their successors
are duly elected and qualified. Vacancies and newly created directorships
resulting from any increase in the authorized number of directors may be filled
by a majority of the directors then in office, although less than a quorum.

        Section 3.    Resignation.    Any director may resign at any time by
giving written notice of such resignation to the board of directors, the
chairman of the board, the president or the secretary. Any such resignation
shall take effect at the time specified therein or, if no time be specified,
upon the receipt thereof by the board of directors or one of the above-named
officers and, unless specified therein, the acceptance of such resignation shall
not be necessary to make it effective.

        Section 4.    Removal.    Any director may be removed from office at any
time, with or without cause, by a vote of a majority of a quorum of the
stockholders entitled to vote at any regular meeting or at any special meeting
called for the purpose.

        Section 5.    Fees and Expenses.    Directors shall receive such fees
and expenses as the board of directors shall from time to time prescribe.


ARTICLE IV


Meetings of Directors

        Section 1.    Regular Meetings.    Regular meetings of the board of
directors shall be held at the principal office of the corporation, or at such
other place (within or without the State of Delaware), and at such time, as may
from time to time be prescribed by the board of directors or stockholders. A
regular annual meeting of the board of directors for the election of officers
and the transaction of other business shall be held on the same day as the
annual meeting of the stockholders or on such other day and at such time and
place as the board of directors shall determine. No notice need be given of any
regular meeting.

        Section 2.    Special Meetings.    Special meetings of the board of
directors may be held at such place (within or without the State of Delaware)
and at such time as may from time to time be determined by the board of
directors or as may be specified in the call and notice of any meeting. Any such
meeting shall be held at the call of the chairman of the board, the president, a
vice president, the secretary, or two or more directors. Notice of a special
meeting of directors shall be mailed to each director at least three days prior
to the meeting date, provided that in lieu thereof, notice may be given to each
director personally or by telephone, or dispatched by telegraph, at least one
day prior to the meeting date.

        Section 3.    Waiver of Notice.    In lieu of notice of meeting, a
waiver thereof in writing, signed by the person or persons entitled to said
notice whether before or after the time stated therein, shall be deemed
equivalent thereto. Any director present in person at a meeting of the board of
directors shall be deemed to have waived notice of the time and place of
meeting.

3

--------------------------------------------------------------------------------


        Section 4.    Action Without Meeting.    Unless otherwise restricted by
the certificate of incorporation, any action required or permitted to be taken
at any meeting of the board of directors or of any committee thereof may be
taken without a meeting if all members of the board of directors or of such
committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of the proceedings of the board of directors
or of such committee.

        Section 5.    Quorum.    At all meetings of the board, one-third of the
total number of directors shall constitute a quorum for the transaction of
business. The act of a majority of the directors present at any meeting at which
there is a quorum shall be the act of the board of directors, except as may be
otherwise specifically provided by law.

        If at any meeting there is less than a quorum present, a majority of
those present (or if only one be present, then that one), may adjourn the
meeting from time to time without further notice other than announced at the
meeting until a quorum is present. At such adjourned meeting at which a quorum
is present, any business may be transacted which might have been transacted at
the meeting as originally scheduled.

        Section 6.    Business Transacted.    Unless otherwise indicated in the
notice of meeting or required by law, the certificate of incorporation or bylaws
of the corporation, any and all business may be transacted at any directors'
meeting.


ARTICLE V


Powers of the Board of Directors

        The management of all the property and business of the corporation and
the regulation and government of its affairs shall be vested in the board of
directors. In addition to the powers and authorities by these bylaws and the
certificate of incorporation expressly conferred on them, the board of directors
may exercise all such powers of the corporation and do all such lawful acts and
things as are not by law, or by the certificate of incorporation or by these
bylaws directed or required to be exercised or done by the stockholders.


ARTICLE VI


Committees

        Section 1.    Reserved for future use    

        Section 2.    Reserved for future use    

        Section 3.    Reserved for future use    

        Section 4.    Diversity Committee.    The board of directors may, by
resolution passed by a majority of the whole board, designate a diversity
committee, to consist of three or more members. Two or more members of the
committee shall constitute a quorum.

        The duties and responsibilities of the compensation committee shall be
set forth in a charter that has been approved by the board of directors after
review by the nominating/corporate governance committee. Among the duties and
responsibilities of the compensation committee are the following, review the
efforts of the Corporation to achieve and maintain a diverse workforce and such
other matters as may be set forth in the charter, delegated to it by the board
of directors or required by law or regulation. In performing its duties, the
compensation committee may retain such professionals as it deems necessary and
appropriate. In furtherance of its duties, the diversity committee shall consult
with the chief executive officer of the corporation and such other officers as
it deems necessary and appropriate.

        Section 5.    Committee Procedure, Seal.    

        (a)  The diversity committee shall keep regular minutes of its meetings,
which shall be reported to the board of directors, and shall fix its own rules
of procedures.

        (b)  The diversity committee may authorize the seal of the corporation
to be affixed to all papers which may require it.

4

--------------------------------------------------------------------------------


        (c)  In the absence or disqualification of a member of any committee,
the members of that committee present at any meeting and not disqualified from
voting, whether or not constituting a quorum, may unanimously appoint another
member of the board of directors to act at the meeting in the place of such
absent or disqualified member.

        Section 6.    Special Committees.    The board of directors may, from
time to time, by resolution passed by a majority of the whole board, designate
one or more special committees. Each such committee shall have such duties and
may exercise such powers as are granted to it in the resolution designating the
members thereof. Each such committee shall fix its own rules of procedure.


ARTICLE VII


Indemnification

        Section 1.    Nature of Indemnity.    The corporation shall indemnify
any person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative by reason of the fact that he is or
was or has agreed to become a director or officer of the corporation, or is or
was serving or has agreed to serve at the request of the corporation as a
director or officer, of another corporation, partnership, joint venture, trust
or other enterprise, or by reason of any action alleged to have been taken or
omitted in such capacity, and may indemnify any person who was or is a party or
is threatened to be made a party to such an action by reason of the fact that he
is or was or has agreed to become an employee or agent of the corporation, or is
or was serving or has agreed to serve at the request of the corporation as an
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against expenses (including attorneys' fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by him or on his
behalf in connection with such action, suit or proceeding and any appeal
therefrom, if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the corporation, and, with respect
to any criminal action or proceeding had no reasonable cause to believe his
conduct was unlawful; except that in the case of an action or suit by or in the
right of the corporation to procure a judgment in its favor (1) such
indemnification shall be limited to expenses (including attorneys' fees)
actually and reasonably incurred by such person in the defense or settlement of
such action or suit, and (2) no indemnification shall be made in respect of any
claim, issue or matter as to which such person shall have been adjudged to be
liable to the corporation unless and only to the extent that the Delaware Court
of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses which the Delaware Court of Chancery or
such other court shall deem proper.

        The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the corporation, and, with respect to any criminal action
or proceeding, had reasonable cause to believe that his conduct was unlawful.

        Section 2.    Successful Defense.    To the extent that a director,
officer, employee or agent of the corporation has been successful on the merits
or otherwise in defense of any action, suit or proceeding referred to in
Section l hereof or in defense of any claim, issue or matter therein, he shall
be indemnified against expenses (including attorneys' fees) actually and
reasonably incurred by him in connection therewith.

        Section 3.    Determination That Indemnification Is Proper.    

        (a)  Any indemnification of a director or officer of the corporation
under Section l hereof (unless ordered by a court) shall be made by the
corporation unless a determination is made that indemnification of the director
or officer is not proper in the circumstances because he has not met the
applicable standard of conduct set forth in Section l hereof. Such determination
shall be made, with respect to a director or officer, (1) by a majority vote of
the directors who are not parties to such action, suit or proceeding, even
though less than a quorum, or (2) by a committee of such directors designated by
a majority vote of such directors, even though less than a quorum, or (3) if
there are no

5

--------------------------------------------------------------------------------


such directors, or if such directors so direct, by independent legal counsel in
a written opinion, or (4) by the stockholders.

        (b)  Any indemnification of an employee or agent of the corporation (who
is not also a director or officer of the corporation) under Section l hereof
(unless ordered by a court) may be made by the corporation upon a determination
that indemnification of the employee or agent is proper in the circumstances
because such person has met the applicable standard of conduct set forth in
Section l hereof. Such determination, in the case of an employee or agent, may
be made (1) in accordance with the procedures outlined in the second sentence of
Section 3(a), or (2) by an officer of the corporation, upon delegation of such
authority by a majority of the Board of Directors.

        Section 4.    Advance Payment of Expenses.    Expenses (including
attorneys' fees) incurred by a director or officer in defending any civil,
criminal, administrative or investigative action, suit or proceeding shall be
paid by the corporation in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking by or on behalf of the director or
officer to repay such amount if it shall ultimately be determined that he is not
entitled to be indemnified by the corporation as authorized in this Article.
Such expenses (including attorneys' fees) incurred by other employees and agents
may be so paid upon such terms and conditions, if any, as the corporation deems
appropriate. The board of directors may authorize the corporation's counsel to
represent a director, officer, employee or agent in any action, suit or
proceeding, whether or not the corporation is a party to such action, suit or
proceeding.

        Section 5.    Procedure for Indemnification of Directors or
Officers.    Any indemnification of a director or officer of the corporation
under Sections l and 2, or advance of costs, charges and expenses of a director
or officer under Section 4 of this Article, shall be made promptly, and in any
event within 60 days, upon the written request of the director or officer. If
the corporation fails to respond within 60 days, then the request for
indemnification shall be deemed to be approved. The right to indemnification or
advances as granted by this Article shall be enforceable by the director or
officer in any court of competent jurisdiction if the corporation denies such
request, in whole or in part. Such person's costs and expenses incurred in
connection with successfully establishing his right to indemnification, in whole
or in part, in any such action shall also be indemnified by the corporation. It
shall be a defense to any such action (other than an action brought to enforce a
claim for the advance of costs, charges and expenses under Section 4 of this
Article where the required undertaking, if any, has been received by the
corporation) that the claimant has not met the standard of conduct set forth in
Section l of this Article, but the burden of proving such defense shall be on
the corporation. Neither the failure of the corporation (including its board of
directors or a committee thereof, its independent legal counsel, and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because he has met the applicable standard of conduct set forth in Section l of
this Article, nor the fact that there has been an actual determination by the
corporation (including its board of directors or a committee thereof, its
independent legal counsel, and its stockholders) that the claimant has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the claimant has not met the applicable standard of conduct.

        Section 6.    Survival; Preservation of Other Rights.    The foregoing
indemnification provisions shall be deemed to be a contract between the
corporation and each director, officer, employee and agent who serves in such
capacity at any time while these provisions as well as the relevant provisions
of the Delaware Corporation Law are in effect and any repeal or modification
thereof shall not affect any right or obligation then existing with respect to
any state of facts then or previously existing or any action, suit, or
proceeding previously or thereafter brought or threatened based in whole or in
part upon any such state of facts. Such a "contract right" may not be modified
retroactively without the consent of such director, officer, employee or agent.

        The indemnification provided by this Article VII shall not be deemed
exclusive of any other rights to which those indemnified may be entitled under
any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office, and shall continue as to a person
who has ceased to be a director, officer, employee or agent and shall inure to
the benefit of the heirs, executors and administrators of such a person.

        Section 7.    Insurance.    The corporation shall purchase and maintain
insurance on behalf of any person who is or was or has agreed to become a
director or officer of the corporation, or is or was

6

--------------------------------------------------------------------------------


serving at the request of the corporation as a director or officer of another
corporation, partnership, joint venture, trust or other enterprise against any
liability asserted against him and incurred by him or on his behalf in any such
capacity, or arising out of his status as such, whether or not the corporation
would have the power to indemnify him against such liability under the
provisions of this Article, provided that such insurance is available on
acceptable terms, which determination shall be made by a vote of a majority of
the entire board of directors.

        Section 8.    Savings Clause.    If this Article or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the corporation shall nevertheless indemnify each director or officer and may
indemnify each employee or agent of the corporation as to costs, charges and
expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the corporation, to the full extent permitted by any applicable portion
of this Article that shall not have been invalidated and to the full extent
permitted by applicable law.


ARTICLE VIII


Officers

        Section 1.    General.    The officers of the corporation shall be the
chairman of the board, a vice-chairman, president, chief operating officer, one
or more vice presidents (including executive vice presidents and senior vice
presidents), a secretary, a controller, a treasurer, and such other subordinate
officers as may from time to time be designated and elected by the board of
directors.

        Section 2.    Other Offices.    The chairman of the board shall be
chosen by the board of directors from among their own number. The other officers
of the corporation may or may not be directors.

        Section 3.    Term.    Officers of the corporation shall be elected by
the board of directors and shall hold their respective offices during the
pleasure of the board and any officer may be removed at any time, with or
without cause, by a vote of the majority of the directors. Each officer shall
hold office from the time of his appointment and qualification until the next
annual election of officers or until his earlier resignation or removal except
that upon election thereof a shorter term may be designated by the board of
directors. Any officer may resign at any time upon written notice to the
corporation.

        Section 4.    Compensation.    The compensation of officers of the
corporation shall be fixed, from time to time, by the board of directors.

        Section 5.    Vacancy.    In case any office becomes vacant by death,
resignation, retirement, disqualification, removal from office, or any other
cause, the board of directors may abolish the office (except that of president,
secretary and treasurer), elect an officer to fill such vacancy or allow the
office to remain vacant for such time as the board of directors deems
appropriate.


ARTICLE IX


Duties of Officers

        Section 1.    Chairman of the Board, Vice-Chairman, President, Chief
Operating Officer.    The chairman of the board shall be the chief executive
officer of the corporation. He shall have general supervisory powers over all
other officers, employees and agents of the corporation for the proper
performance of their duties and shall otherwise have the general powers and
duties of supervision and management usually vested in the chief executive
officer of a corporation. The vice-chairman and chief operating officer shall
perform such duties as shall be assigned to each by the board of directors or
the chairman of the board. The president shall have the general powers and
duties of supervision and management of the corporation as the chairman shall
assign. The chairman of the board shall preside at and act as chairman of all
meetings of the board of directors. The president shall preside at any meeting
of the board of directors in the event of the absence of the chairman of the
board. The offices of (a) chairman of the board and president or (b) president
and chief operating officer may be filled by the same individual.

7

--------------------------------------------------------------------------------


        Section 2.    Vice Presidents.    Each vice president (including
executive vice presidents and senior vice presidentsshall perform such duties as
shall be assigned to him by the board of directors, the chairman of the board or
the president.

        Section 3.    Secretary.    The secretary shall record all proceedings
of the meetings of the corporation, its stockholders and the board of directors
and shall perform such other duties as shall be assigned to him by the board of
directors, the chairman of the board, or the president. Any part or all of the
duties of the secretary may be delegated to one or more assistant secretaries.

        Section 4.    Controller.    The controller shall perform such duties as
shall be assigned to him by the chairman of the board, the president or such
vice president as may be responsible for financial matters. Any or all of the
duties of the controller may be delegated to one or more assistant controllers.

        Section 5.    Treasurer.    The treasurer shall, under the direction of
the chairman of the board, the president or such vice president as may be
responsible for financial matters, have the custody of the funds and securities
of the corporation, subject to such regulations as may be imposed by the board
of directors. He shall deposit, or have deposited, all monies and other valuable
effects in the name and to the credit of the corporation in such depositories as
may be designated by the board of directors or as may be designated by the
appropriate officers pursuant to a resolution of the board of directors. He
shall disburse, or have disbursed, the funds of the corporation as may be
ordered by the board of directors or properly authorized officers, taking proper
vouchers therefor. If required by the board of directors he shall give the
corporation bond in such sum and in such form and with such security as may be
satisfactory to the board of directors, for the faithful performance of the
duties of his office. He shall perform such other duties as shall be assigned to
him by the board of directors, the chairman of the board, the president or such
vice president as may be responsible for financial matters. Any or all of the
duties of the treasurer may be delegated to one or more assistant treasurers.

        Section 6.    Other Officers' Duties.    Each other officer shall
perform such duties and have such responsibilities as may be delegated to him by
the superior officer to whom he is made responsible by designation of the
chairman of the board or the president.

        Section 7.    Absence or Disability.    The board of directors or the
chairman of the board may delegate the powers and duties of any absent or
disabled officer to any other officer or to any director for the time being. In
the event of the absence or temporary disability of the chairman of the board,
the president shall assume his powers and duties while he is absent or so
disabled.


ARTICLE X


Stock

        Section 1.    Certificates.    Certificates of stock of the corporation
shall be signed by, or in the name of the corporation by, the chairman of the
board, the president or a vice president, and by the treasurer or an assistant
treasurer, or the secretary or an assistant secretary of the corporation. If
such certificate is countersigned, (1) by a transfer agent other than the
corporation or its employee, or (2) by a registrar other than the corporation or
its employee, then any other signature on the certificate may be a facsimile. In
case any officer, transfer agent, or registrar who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be such
officer, transfer agent, or registrar before such certificate is issued, it may
be issued by the corporation with the same effect as if he were such officer,
transfer agent, or registrar at the date of issue.

        Section 2.    Transfers.    Shares of stock shall be transferable on the
books of the corporation by the holder of record thereof in person or by his
attorney upon surrender of such certificate with an assignment endorsed thereon
or attached thereto duly executed and with such proof of authenticity of
signatures as the corporation may reasonably require. The board of directors may
from time to time appoint such transfer agents or registrars as it may deem
advisable and may define their powers and duties. Any such transfer agent or
registrar need not be an employee of the corporation.

        Section 3.    Record Holder.    The corporation may treat the holder of
record of any shares of stock as the complete owner thereof entitled to receive
dividends and vote such shares, and accordingly shall not be bound to recognize
any interest in such shares on the part of any other person, whether or not it
shall have notice thereof.

8

--------------------------------------------------------------------------------


        Section 4.    Lost and Damaged Certificates.    The corporation may
issue a new certificate of stock to replace a certificate alleged to have been
lost, stolen, destroyed or mutilated upon such terms and conditions as the board
of directors may from time to time prescribe.

        Section 5.    Fixing Record Date.    In order that the corporation may
determine the stockholders entitled to notice of or to vote at any meeting of
stockholders or any adjournment thereof, or to express consent to corporate
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the board of directors may fix, in
advance, a record date, which shall not be more than sixty nor less than ten
days before the date of such meeting, nor more than sixty days prior to any
other action.


ARTICLE XI


Miscellaneous

        Section 1.    Fiscal Year.    The fiscal year of the corporation shall
begin upon the first day of January and terminate upon the 31st day of December,
in each year.

        Section 2.    Stockholder Inspection of Books and Records.    The board
of directors from time to time shall determine whether and to what extent and at
what times and places and under what conditions and regulations the accounts and
books of the corporation, or any of them, shall be open to the inspection of a
stockholder and no stockholder shall have any right to inspect any account, book
or document of the corporation except as conferred by statute or authorized by
resolution of the board of directors.

        Section 3.    Seal.    The corporate seal shall be circular in form and
have inscribed thereon the name of the corporation and the words "Corporate
Seal, Delaware."


ARTICLE XII


Amendments to Bylaws

        Subject to the provisions of any resolution of the board of directors
creating any series of Preferred Stock, the board of directors shall have power
from time to time to make, alter or repeal bylaws, but any bylaws made by the
board of directors may be altered, amended or repealed by the stockholders at
any annual meeting of stockholders, or at any special meeting provided that
notice of such proposed alteration, amendment or repeal is included in the
notice of such special meeting.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



AMERICAN AIRLINES, INC. BYLAWS
ARTICLE I
ARTICLE II
ARTICLE III
ARTICLE IV
ARTICLE V
ARTICLE VI
ARTICLE VII
ARTICLE VIII
ARTICLE IX
ARTICLE X
ARTICLE XI
ARTICLE XII
